UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


NEAL HART,

                                      Plaintiff,                   5:19-cv-00342 (BKS/ML)

v.

EQUIFAX INFORMATION SERVICES LLC;
EXPERIAN INFORMATION SOLUTIONS, INC.;
TRANS UNION LLC; SIMON’S AGENCY, INC.; and
SYNCHRONY BANK,

                                      Defendants.


Appearances:

For Plaintiff:
Evan S. Rothfarb
Schlanger Law Group, LLP
9 East 40th Street, Suite 1300
New York, NY 10016

For Defendant Simon’s Agency, Inc.:
Steven D. Lickstein
Mathew G. Jubelt
Newman & Lickstein
109 South Warren Street, Suite 404
Syracuse, NY 13202


Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       Plaintiff Neal Hart brings this action against Defendants Equifax Information Services,

LLC (“Equifax”), Experian Information Solutions, Inc. (“Experian”), Trans Union, LLC (“Trans

Union”), Simon’s Agency, Inc. (“Simon’s”), and Synchrony Bank, alleging violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), and the New York Fair Credit
Reporting Act (“NY FCRA”), N.Y. Gen. Bus. Law § 380, et seq. (Dkt. No. 6, ¶ 1). The

Amended Complaint alleges that Simon’s and Synchrony Bank (collectively, the “Furnisher

Defendants”) violated FCRA § 1681s-2(b) (First Cause of Action). It also alleges that credit

reporting agencies Equifax, Experian, and Trans Union (collectively, the “CRA Defendants”)

violated FCRA §§ 1681e(b), 1681i (Second Cause of Action) and NY FCRA

§§ 380-f, -j (Third Cause of Action). (Dkt. No. 6). Presently before the Court is Defendant

Simon’s (“Defendant”) motion to dismiss the Amended Complaint, (Dkt. No. 25), which

Plaintiff opposes. (Dkt. No. 37). For the reasons that follow, Defendant’s motion to dismiss is

denied.

II.       FACTS1

          Experian is a credit reporting agency (“CRA”) that “provides credit reports on individual

consumers, including Plaintiff.” (Dkt. No. 6, ¶¶ 20, 48). In June 2017, Plaintiff “discovered that

his Experian credit report contained erroneous account and tradeline entries with respect to an

account placed by Simon’s, a collection firm, on behalf of Empower Federal Credit Union.” (Id.

¶ 48). These entries related to a checking account Plaintiff maintained with Empower Federal

Credit Union (“EFCU”), and the tradelines were “incorrect with regard to the account’s original

balance, date of default and date placed for collection and omitted the date the account became

current.” (Id. ¶¶ 49, 51).

          Plaintiff received a letter from Defendant dated September 14, 2017, which stated:

“‘After a thorough review of the file notes’ [Defendant] ‘agreed to delete the trade line from

[Plaintiff’s] credit report.’” (Id. ¶ 50). In September 2017, “throughout the year 2018” and in



1
  The facts are taken from the Amended Complaint. (Dkt. No. 6). The Court will assume the truth of, and draw
reasonable inferences from, those well-pleaded factual allegations. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d
Cir. 2011).



                                                          2
August 2018, “Plaintiff submitted written and oral disputes to Experian regarding the Simon’s

account and the erroneous account tradelines associated with the Simon’s account.” (Id. ¶¶ 52–-

53). According to Plaintiff, “upon information and belief” the CRA Defendants communicated

Plaintiff’s disputes to the Furnisher Defendants. (Id. ¶ 6).2 Throughout 2018, Plaintiff also

“submitted written disputes concerning the erroneous tradelines directly to [Defendant] and

[EFCU] requesting correction.” (Id. ¶ 55).

        In September 2018, Plaintiff received notice “that the tradelines associated with the

Simon’s account on his Experian report had been updated.” (Id. ¶ 54). However, the only

revision was the inclusion of a note indicating Plaintiff’s dispute. (Id.). Until the end of 2018,

“the Simon’s account and the erroneous tradelines associated with the Simon’s account remained

on Plaintiff’s Experian credit report.” (Id. ¶ 56).

III.    STANDARD OF REVIEW

        To survive a motion to dismiss, “a complaint must provide ‘enough facts to state a claim

to relief that is plausible on its face.’” Mayor & City Council of Balt. v. Citigroup, Inc., 709 F.3d

129, 135 (2d Cir. 2013) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“Although a complaint need not contain detailed factual allegations, it may not rest on mere

labels, conclusions, or a formulaic recitation of the elements of the cause of action, and the

factual allegations ‘must be enough to raise a right to relief above the speculative level.’”

Lawtone-Bowles v. City of New York, No. 16-cv-4240, 2017 WL 4250513, at *2, 2017 U.S. Dist.

LEXIS 155140, at *5 (S.D.N.Y. Sept. 22, 2017) (quoting Twombly, 550 U.S. at 555). The Court



2
  Plaintiff alleged generally that he “discovered derogatory information on his credit reports and disputed the same
directly with the CRA Defendants who, in turn and upon information and belief, communicated the same to the
Furnisher Defendants.” (Dkt. No. 6, ¶ 6). Plaintiff defined “CRA Defendants” as Equifax, Experian, and Trans Union,
(id. ¶ 5), and “Furnisher Defendants” as Simon’s and Synchrony Bank. Whether this general statement can be
construed as pleading that Experian notified Defendant of Plaintiff’s disputes is discussed below.



                                                         3
must accept as true all factual allegations in the complaint and draw all reasonable inferences in

the plaintiff’s favor. See EEOC v. Port Auth., 768 F.3d 247, 253 (2d Cir. 2014) (citing ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)). When deciding a motion to

dismiss, the Court’s review is ordinarily limited to “the facts as asserted within the four corners

of the complaint, the documents attached to the complaint as exhibits, and any documents

incorporated in the complaint by reference.” See McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 191 (2d Cir. 2007).

IV.    DISCUSSION

       Defendant moves to dismiss Plaintiff’s FCRA claim against it on the grounds that

Plaintiff has failed to plead sufficient facts that Defendant: (1) is a “furnisher of information”

under the FCRA, (2) received notice of the dispute from a credit reporting agency, and (3) acted

in willful or negligent noncompliance with the FCRA. (Dkt. No. 25-2). Plaintiff contends that his

Complaint “establishes an abundant factual predicate for this action” because it demonstrates that

“[Defendant] is a furnisher of information to Experian, [Defendant] received notification of

[Plaintiff’s] disputes, and [Defendant] failed to promptly investigate and correct the erroneous

data.” (Dkt. No. 37, at 5).

       The FCRA “regulates credit reporting procedures to ensure the confidentiality, accuracy,

relevancy, and proper utilization of consumers’ information.” Longman v. Wachovia Bank, N.A.,

702 F.3d 148, 150 (2d Cir. 2012) (citing 15 U.S.C. § 1681(b)). Its regulatory scheme imposes

duties on both credit reporting agencies as well as entities that furnish credit information. See

Kinel v. Sherman Acquisition II LP, No. 05-cv-3456, 2006 WL 5157678, at *13, 2006 U.S. Dist.

LEXIS 97073, at *42 (S.D.N.Y. Feb. 28, 2006) report and recommendation adopted, 2007 WL




                                                  4
2049566 (S.D.N.Y. July 13, 2007).3 Furnishers of information “transmit information relating to

debts owed by consumers to credit reporting agencies,” and “Sections 1681s-2(a) and 1681s-2(b)

set out the duties the FCRA imposes on [them].” Kinel, 2006 WL 5157678, at *13, 2006 U.S.

Dist. LEXIS 97073, at *43.

        Section 1681s-2(a) (“Subsection (a)”) “discusses a furnisher’s duty to report accurate

information and its ongoing duty to correct and update inaccurate information.” Markovskaya v.

Am. Home Mortg. Servicing, Inc., 867 F. Supp. 2d 340, 343 (E.D.N.Y. 2012). This section

“plainly restricts enforcement . . . to federal and state authorities,” and “there is no private cause

of action for violations” of this section. Longman, 702 F.3d at 151.

        Section 1681s-2(b) (“Subsection (b)”) “governs the furnishers’ duty once notice is

received from a credit reporting agency that there is a dispute as to the completeness or accuracy

of the information provided to that reporting agency.” Redhead, 2002 WL 31106934, at *4, 2002

U.S. Dist. LEXIS 17780, at *11. The furnisher is required to, inter alia, “conduct an investigation

with respect to the disputed information,” “report the results of the investigation to the consumer

reporting agency,” and if the disputed information “is found to be inaccurate or incomplete . . .

modify that item of information,” See 15 U.S.C. § 1681s-2(b)(1).

        Unlike Subsection (a), there is a private cause of action under Subsection (b). See 15

U.S.C. § 1681s-2(b); Markovskaya, 867 F. Supp. 2d at 343. To state a claim, a plaintiff must

allege that “(1) the furnisher received notice of a credit dispute from a credit reporting agency,

and (2) the furnisher thereafter acted in ‘willful or negligent noncompliance with’” its



3
 The FCRA uses the terminology “consumer reporting agency” rather than “credit reporting agency.” See 15 U.S.C.
§ 1681a. However, courts use the phrases interchangeably. See Kinel, 2006 WL 5157678, at *13, 2006 U.S. Dist.
LEXIS 97073, at *42; Redhead v. Winston & Winston, P.C., No. 01-cv-11475, 2002 WL 31106934, at *4, 2002 U.S.
Dist. LEXIS 17780, at *11 (S.D.N.Y. Sept. 20, 2002). The Court will refer to these agencies as credit reporting
agencies.



                                                      5
obligations under Subsection (b). Id. (quoting Redhead, 2002 WL 31106934, at *5, 2002 U.S.

Dist. LEXIS 17780, at *13). A plaintiff must show that the furnisher received notice of the

dispute from a credit reporting agency. Id. at 344 (“Where a consumer shows only that the

furnisher received notice of the dispute from the consumer . . . no claim is stated.”). While the

Second Circuit has not defined what the FCRA requires of furnishers when they investigate,

“other circuits and districts have . . . assum[ed] a reasonableness standard for judging the

adequacy of the required investigation.” Okocha v. HSBC Bank USA, N.A., 700 F. Supp. 2d 369,

374 (S.D.N.Y. 2010) (collecting cases).

       Defendant contends that the Amended Complaint fails to allege that it is a “furnisher of

information,” received notice of the dispute, or failed to comply with the FCRA. (Dkt. No. 25-2,

at 9–13). The Court addresses each argument in turn.

       A.      Furnisher of Information

       The FCRA regulations define a furnisher as “an entity that furnishes information relating

to consumers to one or more consumer reporting agencies for inclusion in a consumer report.” 12

C.F.R. § 1022.41(c). Defendant contends that the Complaint “baldly and simply concludes”

Defendant is a furnisher of information within the meaning of the FCRA but “is devoid of any

mention as to how, when, or in what manner [Defendant] ever furnished information to a

consumer reporting agency.” (Dkt. No. 25-2, at 10) (emphasis omitted).

       The Court disagrees and finds that the Amended Complaint pleads facts sufficient to

allege Defendant is a furnisher of information within the meaning of the FCRA. The Amended

Complaint alleges that Defendant provided information to Experian (a credit reporting agency)

that was included in Plaintiff’s credit report. (Dkt. No. 6, ¶¶ 48–49). The “account and tradelines

furnished by [Defendant] on Plaintiff’s Experian credit report related to a checking account that

Plaintiff maintained with [EFCU].” (Id. ¶ 49). Furthermore, the Complaint alleges that Defendant


                                                 6
wrote to Plaintiff and “agreed to remove the account and tradelines, stating ‘After a thorough

review of the file notes’ [Defendant] ‘agreed to delete the trade lines from [Plaintiff’s] credit

report,’” so it is plausible to infer that Defendant had control over the information it provided to

Experian. (Id. ¶ 50).

        Accepting these factual allegations as true and drawing all reasonable inferences in

Plaintiff’s favor, the Court concludes that the Amended Complaint sufficiently alleges that

Defendant is “an entity that furnishes information relating to consumers to one or more consumer

reporting agencies for inclusion in a consumer report.” 12 C.F.R. § 1022.41(c); see also Kinel,

2006 WL 5157678, at *14, 2006 U.S. Dist. LEXIS 97073, at *43 (holding “at this early stage in

the litigation, [Plaintiff’s] allegations that each of the [Defendants] is a furnisher of credit

information and that one or more of the [Defendants] actually reported credit information about

the Debt to credit reporting agencies, is enough to survive [Defendants’] motion for judgment on

the pleadings”).

        B.      Notice of Dispute

        Defendant next contends that Plaintiff’s claim should be dismissed because “Plaintiff’s

allegations against [Defendant] never assert that [Defendant] received notification of Plaintiff’s

underlying credit dispute from a consumer reporting agency,” as required under Subsection (b).

(Dkt. No. 25-2, at 10).

        Though Plaintiff notified Defendant directly of the dispute, (Dkt. No. 6, ¶ 55), “the duty

to investigate in Subsection (b) is triggered only after a furnisher of information receives notice

from a credit reporting agency of a consumer’s dispute.” Kane v. Guar. Residential Lending,

Inc., No. 04-cv-4847, 2005 WL 1153623, at *4, 2005 U.S. Dist. LEXIS 17052, at *11 (E.D.N.Y.

May 16, 2005) (citing 15 U.S.C. § 1681s-2(b)(1)). Courts in this Circuit have dismissed

Subsection (b) claims by plaintiffs who directly reported a dispute to a furnisher but failed to


                                                   7
report the dispute to a credit reporting agency. Sprague v. Salisbury Bank & Tr. Co., No. 18-cv-

001487, 2019 WL 4246601, at *7, 2019 U.S. Dist. LEXIS 151739, at *17–18 (D. Conn. Sept. 5,

2019); Kane, 2005 WL 1153623, at *5, 2005 U.S. Dist. LEXIS 17052, at *13–14; Elmore v. N.

Fork Bancorp., Inc., 325 F. Supp. 2d 336, 340 (S.D.N.Y. 2004).

       Plaintiff alleges that he “submitted written and oral disputes to Experian regarding

[Defendant’s] account and the erroneous account tradelines associated with [Defendant’s]

account.” (Dkt. No. 6, ¶ 52). As discussed, Defendant is not the only “Furnisher” and Experian is

not the only CRA that Plaintiff claims has violated the FCRA, and though the Amended

Complaint does not contain a specific allegation that Experian notified Defendant of Plaintiff’s

dispute, it alleges that he “discovered inaccurate derogatory information on his credit reports and

disputed the same directly with the CRA Defendants who, in turn and upon information and

belief, communicated the same to the Furnisher Defendants.” (Id. ¶ 6). According to Defendant,

this is insufficient because it “pleads no set of facts to identify who of the two Furnisher

Defendants, received what form of report, from whom of the three CRA Defendants and where

or when such report was furnished.” (Dkt. No. 25-2, at 11) (emphasis omitted). The Court

disagrees.

       To survive a motion to dismiss a Subsection (b) claim, a plaintiff need not provide

documentary evidence or detailed information about the nature of the furnisher’s notification by

the credit reporting agency. See Munroe v. Nationstar Mortg. LLC, 207 F. Supp. 3d 232, 238–39

(E.D.N.Y. 2016). This is because “[w]ithout any discovery, it is uncertain precisely how the

plaintiffs—who would not be parties to communications between a consumer reporting agency

and [the furnisher]—could have more information about the nature or timing, for example, of

that exchange.” Williams v. Bayview Loan Servicing, LLC, No. 14-cv-7427, 2016 WL 8711209,




                                                  8
at *6, 2016 U.S. Dist. LEXIS 7760, at *18 (E.D.N.Y. Jan. 22, 2016). Given the information

asymmetry and the fact that credit reporting agencies are legally obligated to inform furnishers of

disputes, an allegation that the plaintiff reported a dispute to credit reporting agency and that

(upon information and belief) the agency notified the furnisher of the dispute is sufficient to

survive a motion to dismiss. See Munroe, 207 F. Supp 3d at 238–39; Williams, 2016 WL

8711209, at *6, 2016 U.S. Dist. LEXIS 7760, at *18–19.

       Indeed, courts in other circuits have held that a plaintiff’s notification to a credit reporting

agency of a dispute is enough to survive a motion to dismiss, given that it is reasonable to infer

the credit reporting agency complied with their duty under the FCRA to notify the furnisher. See

Himmelstein v. Comcast of the Dist., L.L.C., 931 F. Supp. 2d 48, 55 (D.D.C. 2013); Sheffer v.

Experian Info. Sols., Inc., 249 F. Supp. 2d 560, 563 n.3 (E.D. Pa. 2003); Vazquez-Garcia v.

Trans Union De Puerto Rico, 222 F. Supp. 2d 150, 158–159 (D.P.R. 2002).

       Further, viewing the Amended Complaint as a whole, the Court concludes the absence of

a specific allegation that Experian notified Defendant does not render Plaintiff’s claim against

Defendant insufficient. Defendant argues that the allegation that upon receiving notification of

Plaintiff’s dispute, “the CRA Defendants” “in turn and upon information and belief,

communicated the same to the Furnisher Defendants,” (Dkt. No. 6, ¶ 6), “present[s] numerous

permutations from which notice could have been exchanged between three different credit

reporting agencies and two named furnisher defendants,” (Dkt. No. 39, at 7). This argument is

without merit. While “Rule 8 does not prohibit ‘collective allegations’ against multiple

defendants, it does require that the allegations be sufficient to put each [d]efendant on notice of

what they allegedly did or did not do.” Ritchie v. N. Leasing Sys., Inc., 14 F. Supp. 3d 229, 237

(S.D.N.Y. 2014) (citation omitted). Here, Experian is one of the three CRA Defendants and




                                                  9
Defendant is one of the two Furnisher Defendants. Experian and Defendant are not involved in

any of the other alleged violations in the Complaint. From the factual allegations about the

relationship between Experian and Defendant in the Amended Complaint, (Dkt. No. 6, ¶¶ 48–

56), it is reasonable to infer that the allegation the CRA Defendants “communicated” Plaintiff’s

dispute to the “Furnisher Defendants,” (id. ¶ 6), includes Experian and Defendant. In this case,

the allegations in the Complaint, taken together, “satisfy the requirements of Rule 8(a) because it

gives [Defendant] fair notice of the basis for [Plaintiff’s] claims.” Swierkiewicz v. Sorema N.A.,

534 U.S. 506, 514 (2002).

        C.      Willful or Negligent Noncompliance

        Defendant argues that the Amended Complaint “fails to plead sufficient facts to assess

the reasonableness or adequacy of [Defendant’s] investigation under the FCRA” because

“Plaintiff is required to have, at a minimum, pled basic investigatory facts as to who, what

where, when, and why to plausibly suggest that Simon’s failed to adequately conduct its

investigation.” (Dkt. No. 25-2, at 11–12). The Court is unpersuaded.

        Plaintiff alleges that Defendant furnished erroneous information to Experian. (Dkt. No. 6,

¶ 48). Plaintiff notified Experian, (id. ¶¶ 52–53), who in turn notified Defendant. (Id. ¶ 6).

However, the inaccurate information remained on the credit report despite the dispute. (Id. ¶ 56).

These facts are sufficient to allege that Defendant acted in willful or negligent noncompliance of

the FCRA. See Frederick v. Capital One Bank (USA), N.A., No. 14-cv-5460, 2015 WL 5521769,

at *6, 2015 U.S. Dist. LEXIS 125111, at *17 (S.D.N.Y. Sept. 17, 2015) (finding that a plaintiff

alleging that “inaccurate information remained on his credit report despite disputing those claims

. . . states a plausible claim for relief”).




                                                 10
        Defendant argues that Plaintiff’s failure to allege a timeframe for the investigation

renders the Complaint insufficient. (Dkt. No. 25-2, at 12).4 However, the FCRA imposes a 30-

day deadline for a furnisher to complete its investigation. See 15 U.S.C. 1681s-2(b)(2). Plaintiff

notified Experian of the dispute in September 2017, “throughout the year 2018,” and in August

2018. (Dkt. No. 6, ¶¶ 52–53). Given Experian’s legal duty to promptly notify Defendant of the

dispute (within 5 business days), 15 U.S.C. § 1681i(a)(2)(A), Defendant’s 30-day deadline

would necessarily have elapsed before the filing of this suit. Given that the erroneous

information was not removed from Plaintiff’s report after the 30-day deadline expired, it is

reasonable to infer that Defendant acted in willful or negligent noncompliance with the FCRA.

V.      CONCLUSION

        For these reasons, it is hereby

        ORDERED that Defendant’s Motion to Dismiss (Dkt. No. 25) is DENIED.

        IT IS SO ORDERED.

Dated: September 30, 2019
       Syracuse, New York




4
  Defendant also argues that Plaintiff’s failure to allege that Experian notified Defendant of the dispute means “it
would be illogical to assert that [Defendant] was unreasonable or in willful non-compliance in its investigation of a
matter to which it may not have been notified. (Dkt. No. 25-2, at 12). However, as discussed supra, the Court finds
that Plaintiff has sufficiently alleged that Defendant was notified.



                                                        11
